Case 4:10-md-02185 Document 1720-2 Filed in TXSD on 12/19/18 Page 1 of 4




             EXHIBIT 2
Case
 Case4:10-md-02185
      4:10-md-02185 Document
                     Document1720-2 FiledininTXSD
                              1630 Filed      TXSDon
                                                   on01/17/18
                                                      12/19/18 Page
                                                                Page12ofof34
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                      January 18, 2018
                                                                     David J. Bradley, Clerk
Case
 Case4:10-md-02185
      4:10-md-02185 Document
                     Document1720-2 FiledininTXSD
                              1630 Filed      TXSDon
                                                   on01/17/18
                                                      12/19/18 Page
                                                                Page23ofof34
Case
 Case4:10-md-02185
      4:10-md-02185 Document
                     Document1720-2 FiledininTXSD
                              1630 Filed      TXSDon
                                                   on01/17/18
                                                      12/19/18 Page
                                                                Page34ofof34
